DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Pre-Brief Conference decision of April 6, 2021.
Claims 1 – 3, 5 – 11, 13, 15, 16, 18, and 20 – 22 have been amended.
Claims 23 – 25 are new.  
Claims 1 – 3, 5 – 11, 13, 15, 16, 18, and 20 – 25 are allowed.    

Information Disclosure Statement
The information disclosure statements (IDS) dated 12/12/2019, 12/12/2019, 12/12/2019, 12/12/2019, 05/20/2020, 05/20/2020, 05/20/2020, 05/20/2020, 05/20/2020, 11/04/2020, 11/04/2020, 11/04/2020, 11/04/2020, 11/04/2020, and 11/04/2020 have been received and considered.

Examiner’ Statement of Reasons for Allowance
The following is an examiner’s statement of the reasons for the indication of the allowable claimed subject matter.
Dalton et al. (US 2016/0112064 A1) (hereafter Dalton) discloses systems, devices and methods for data compression using history search for dictionary based compression. Systems, devices and methods may use parallel processing techniques for data compression and encoding. Systems, devices and methods may provide memory search techniques for hardware.
Thioux et al. (US 9594912 B1) (hereafter Thioux) discloses a threat detection system that is integrated with at least a dynamic analysis engine. The dynamic analysis 
Henry et al. (US 2018/0157970 A1) (hereafter Henry) discloses a processor comprising a mode indicator, a plurality of processing cores, and a neural network unit (NNU), comprising a memory array, an array of neural processing units (NPU), cache control logic, and selection logic that selectively couples the plurality of NPUs and the cache control logic to the memory array.
Raleigh et al. (US 9980146 B1) (hereafter Raleigh) discloses a network system comprising memory configured to store a device communication activity policy, and a policy verification processor configured to (a) receive a device data record over a trusted communication link between the network system and a device data record generator on a communications device, the device data record comprising information about a data communications activity by the communications device, the information configured to assist the policy verification processor in determining whether the communications device is operating or has operated in accordance with the device communication activity policy, (b) determine, based on the device data record, whether the communications device is operating or has operated in accordance with the device communication activity policy, and ( c) upon determining that the communications device is not operating or has not operated in accordance with the device communication activity policy, initiate an error handling action.

Lerner et al. (US 2018/0247076) (hereafter Lerner) discloses embodiments to use crowd disambiguation techniques to pro-tect the privacy of potentially sensitive client resources in web transactions. Crowd disambiguation servers can aggre-gate information about resources, such as URLs, accessed by clients, in the form of resource fingerprints submitted by the clients. Said resource fingerprints can be used to provide crowd-sourced services in a privacy-protected manner.
The prior art of record do not explicitly disclose the inventive procedure comprising marking a selected (one or more) SW block, hashing the block, and verifying (based on comparative analysis) the compressed value (or values), in light of other features recited in independent claim 1:
marking a first software code block as non-executable
registering intent to execute the first software code block with at least one staging register;  compressing the software code block into a first compression constant via a hash algorithm;
comparing, using at least two comparators, the first compression constant with 15a first predetermined value; 
responsive to the at least two comparators providing a true result after comparison of the first compression constant with the first predetermined value;
marking a second software code block as non-executable, 
registering intent to execute the second software code block with the at least one staging register; 25compressing the second software code block into a second compression constant via the hash algorithm;
comparing, using the at least two comparators, the second compression constant with a second predetermined value that is different from the first predetermined value, and 
responsive to the at least two comparators providing a true result after the 5comparison of the second compression constant with the second predetermined value, marking the second software code block as executable to allow the second software code block to execute.

Independent claim 13 discloses an apparatus Page 2 of 16Application No.: 15/898,858Docket No. 20031400US which is equivalent to the method of claim 1. Claims 2, 3, 5 – 11, and 21 as well as 15, 16, 18, 20, and 22 – 24 each depend on respective base claim. Accordingly, claims 1 – 3, 5 – 11, 13, 15, 16, 18, and 20 – 25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/V.I.G./
Examiner, Art Unit 2431
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431